ACCEPTED
                                                                          14-15-00872-CV
                                                          FOURTEENTH COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                    10/23/2015 5:40:44 PM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK



              No. 14-15-00872-CV
                                                        FILED IN
                                                 14th COURT OF APPEALS
                   IN THE COURT OF APPEALS          HOUSTON, TEXAS
             FOR THE FOURTEENTH DISTRICT OF TEXAS10/23/2015 5:40:44 PM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk

          Ryan Lopez, appellant
                   v.
 Ensign U.S. Southern Drilling, LLC, and
 Freeport-McMoran Oil & Gas, LLC d/b/a
    Plains Exploration & Production
           Company, appellees

             On Appeal from the 281st District Court
                     Harris County, Texas
                     Tr. Ct. No. 2014-21405



   NOTICE OF DESIGNATION OF COUNSEL

TO THE FOURTEENTH COURT OF APPEALS:

     Appellant, Ryan Lopez, files this notice of designation of

counsel pursuant to Rule 6.1(c) of the Texas Rule of Appellate

Procedure. Timothy A. Hootman will be counsel on appeal by Mr.

Lopez.




                                1
                                      Respectfully submitted,


                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman
                                      SBN 09965450
                                      2402 Pease St
                                      Houston, TX 77003
                                      713.247.9548
                                      713.583.9523 (f)
                                      Email: thootman2000@yahoo.com
                                      ATTORNEY   FOR   APPELLANT, RYAN
                                      LOPEZ

           CERTIFICATE OF SERVICE
      I hereby certify that, in accordance with Rule 9.5 of the Texas Rules

of Appellate Procedure, I have served the forgoing document upon the

following attorneys by electronic service:

      Robert L. Buford
      440 Louisiana, Ste 900
      Houston, TX 77002

      Walter Joseph Gallant
      Lewis Brisbois Bisgaard & Smith, LLP
      24 Greenway Plaza
      Houston, TX 77046

Dated: October 23, 2015.

                                      /s/Timothy A. Hootman_____
                                      Timothy A. Hootman




                                      2